Citation Nr: 0032486	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
hypertrophic spurring of the acetabulum, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for increased ratings 
for her service connected bilateral chondromalacia patella 
and bilateral hypertrophic spurring of the acetabulum.  She 
was also denied a total disability rating due to individual 
unemployability within the same rating decision.  She 
responded with an October 1996 notice of disagreement 
regarding the denial of individual unemployability benefits, 
initiating an appeal of that issue.  She also submitted 
additional evidence regarding her increased rating claims.  
In May 1997, the RO considered this evidence and continued 
the prior denial of increased ratings for the veteran's 
bilateral hip and knee disabilities.  In June 1997, she filed 
a notice of disagreement regarding these denials.  A July 
1997 statement of the case was afforded her, and she 
responded with an August 1997 VA Form 9, perfecting her 
appeal.  She testified before a hearing officer at the RO in 
June 1997, and before a member of the Board in July 2000.  

As is noted above, the veteran has perfected an appeal for a 
total disability rating due to individual unemployability.  
However, in light of the below remand of her increased rating 
claims, any Board action on her claim for unemployability 
will be deferred pending final adjudication of the 
intertwined increased rating issues.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for her bilateral 
chondromalacia patella and her bilateral hypertrophic 
spurring of the acetabulum.  She also seeks a total 
disability rating due to individual unemployability. 

The U. S. Court of Appeals for Veterans Claims (Court) has 
consistently held that Social Security records are 
potentially pertinent to a veteran's claim, and must be 
attained by the VA prior to final adjudication of a claim.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Of record is an August 
1996 Social Security Administration letter to the veteran 
confirming her award of disability benefits.  However, the 
medical records used in that determination have not been 
received.  As these medical records are potentially relevant 
to each of the veteran's increased rating claims, all of 
these claims must be remanded at this time.  

While the veteran's bilateral knee disability was evaluated 
by a VA medical examiner in March 1997, only passing mention 
was made of her bilateral hip disability.  The last full 
medical evaluation of the veteran's hip disability took place 
in February 1996, at which time the VA examiner found this 
disability would get "progressively worse."  Because of the 
lapse of time since this examination, and the medical opinion 
that this disability would indeed worsen, a new VA 
examination for the veteran's bilateral hip disability is 
required.  Pond v. West, 12 Vet.App. 341 (1999).  

While the veteran's March 1997 VA orthopedic examination of 
her bilateral knee disability is not outdated at this time, 
this issue is not fully developed for adjudication at this 
time and must be remanded, as noted above.  Additionally, the 
medical evidence, such as the February 1996 VA examination 
report, establishes the progressively worsening nature of 
this bilateral knee disability.  Therefore, as a matter of 
prudence, the veteran's bilateral knee disability should also 
be re-examined to insure the adequacy of the record when the 
appeal is returned to the Board.  

When evaluating a service connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 U.S.C.A. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claims for 
disabilities of the hips and knees.  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, including, but not 
limited to, the records associated with 
the award of Social Security benefits to 
the veteran.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate her 
service connected disabilities of the 
hips and knees.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
her of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
state for the record that he/she reviewed 
the veteran's pertinent medical history.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The examiner should indicate 
whether there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the knees or hips 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  
Regarding the veteran's knees, the 
examiner should indicate if the veteran 
has lateral instability or recurrent 
subluxation of either knee.  If yes, do 
these factors result in slight, moderate, 
or severe impairment of the joint?  

These inquiries should not be limited to 
muscles and nerves.  The examiner should 
also comment about any exaggeration of 
the veteran's symptomatology, if present, 
and any inconsistencies, if present, in 
her presentation.  In testing the ranges 
of motion of the spine, the examiner 
should state whether there is "observable 
pain or functional loss."  All factors 
upon which the medical opinion is based 
must be set forth for the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



